Case: 15-10620   Date Filed: 09/03/2015    Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-10620
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:15-cv-00063-RWS



D.D., by and through his parents, Devin Dabney and Via Durham,
DEVIN DABNEY, individually,
VIA DURHAM, individually,

                                                            Plaintiffs-Appellants,

                                    versus

AVERY NILES,
Commissioner, Georgia Department of Juvenile Justice,
in his Official Capacity,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (September 3, 2015)
               Case: 15-10620     Date Filed: 09/03/2015   Page: 2 of 3


Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      D.D. and his parents brought this suit under 42 U.S.C. § 1983 challenging

his detention by the Georgia Department of Juvenile Justice (“DJJ”). The district

court dismissed the case for failure to exhaust state remedies. On appeal, D.D.

concedes that his due process rights must be challenged through a writ of habeas

corpus; thus, D.D. does not challenge on appeal the dismissal of his claim for lack

of exhaustion. However, D.D.’s parents argue on appeal that D.D.’s detention by

the DJJ violates their constitutional parental rights.

      Regardless of how the Appellants frame the claims, both claims – D.D.’s

own claim (Count Two) and his parents’ claim based on their parental rights

(Count One) – are, in their essential nature, challenges to D.D.’s detention.

Therefore, the appropriate method to challenge D.D.’s detention is to seek a writ of

habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 490, 93 S. Ct. 1827, 1836

(1973) (“Congress has determined that habeas corpus is the appropriate remedy for

state prisoners attacking the validity of the fact or length of their confinement, and

that specific determination must override the general terms of § 1983.”). Because

the available remedies in Georgia courts have not been exhausted, we agree with




                                           2
                Case: 15-10620        Date Filed: 09/03/2015       Page: 3 of 3


the district court’s holding that the claims must be dismissed for failure to

exhaust. 1

       For the foregoing reasons, the judgment of the district court is

       AFFIRMED.




1
        In light of our holding that the parents’ claim sounds in habeas and must be dismissed for
lack of exhaustion, we need not, and do not, address the parents’ argument that the district court
erred in suggesting that the parents’ fundamental parental rights were not implicated.
                                                3